Exhibit 10.22

 

X-RITE, INCORPORATED

AMENDED AND RESTATED

OUTSIDE DIRECTOR STOCK OPTION PLAN

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (“Agreement”) is made as of
                        , between X-RITE, INCORPORATED, a Michigan corporation
(the “Company”), and                                 , an Outside Director of
the Company (the “Optionee”), pursuant to the X-Rite, Incorporated Amended and
Restated Outside Director Stock Option Plan, as amended from time to time (the
“Plan”), which Plan was approved by the Board and shareholders of the Company on
January 26, 2003 and May 19, 2003, respectively. Capitalized terms not otherwise
defined herein shall be defined according to the Plan.

 

1. Grant of Option. Pursuant to the Plan, the Company hereby grants an option to
purchase                              (            ) shares of the Company’s
common stock, par value $.10 per share (“Stock”), to Optionee subject to the
terms and conditions of this Agreement and the Plan.

 

2. Option Price. The Option Price of Stock covered by this option shall be
$                 per share. Such Option Price represents the Market Value of
the shares of Stock covered by the option as of the last business day before the
day the option is granted.

 

3. Optionee’s Agreement. In consideration of the Optionee having been elected as
a director of the Company, as provided in the Plan, the Company has granted this
option. Nothing contained herein, however, shall be interpreted so as to impose
on the Company any obligation to retain the Optionee as an Outside Director for
any period of time or any particular rate of compensation.

 

4. Exercise of Option. This option shall be exercisable, in whole or in part, at
any time, and from time to time during the period of the option, in accordance
with the terms of this Agreement as follows:

 

(a) Period of Option. The option shall terminate upon the expiration of ten (10)
years from the date upon which such option was granted, subject to prior
termination as provided in the Agreement or the Plan.

 

(b) Right to Exercise. This option shall be exercisable during the lifetime of
the Optionee only by the Optionee, or an Authorized Transferee, as defined in
Section 5 below. After the Optionee’s death, the option shall be exercisable at
any time prior to expiration by: (i) the personal representative of the estate
of the Optionee; (ii) any person or persons who shall have acquired the option
directly from the Optionee by bequest or inheritance; (iii) any person
designated to exercise the option by means of a specific written designation
executed by the Optionee and filed with the Company prior to the Optionee’s
death; or (iv) an Authorized Transferee as defined in Section 5 below.

 

(c) Method of Exercise. This option shall be exercisable, in full or in part,
only by giving written notice to the chief financial officer of the Company,
which shall:

 

(i) state the election to exercise the option, the number of shares in respect
to which it is being exercised, and the name of the person exercising the
option, his or her address and tax identification number (and if the stock
certificates are to be registered in more than one name, the names, addresses,
and tax identification numbers of such other persons);

 

(ii) contain such representations and agreements as to the holder’s investment
intent with respect to such shares of Stock as may be satisfactory to the
Company’s counsel; and

 



--------------------------------------------------------------------------------

(iii) be signed by the person or persons entitled to exercise the option and, if
the option is being exercised by any person or persons other than Optionee, be
accompanied by proof, satisfactory to counsel for the Company, of the right of
such person or persons to exercise the option.

 

Payment of the purchase price of any shares with respect to which the option is
being exercised shall accompany the written notice and such payment may be made,
in whole or in part, in: (a) cash; or (b) shares of Stock of the Company already
owned by Optionee, valued at the Market Value as of the date of the notice of
exercise; provided, however, that (i) there shall be no exercise at anytime as
to fewer than one hundred (100) shares, unless fewer than one hundred (100)
shares remain to be purchased under the option being exercised; and (ii) the
option may not be exercised for a period of six (6) months after the date of
grant. The certificate or certificates for shares of Stock as to which the
option shall be exercised shall bear any restrictive endorsement the Company, in
its sole discretion, deems necessary.

 

(d) Restrictions on Exercise. As a condition to an exercise of this option, the
Company may require the person exercising this option to make such
representation and warranties to the Company as may be required by any
applicable law or regulation.

 

5. Nontransferability of Option. This option may not be transferred or assigned
other than by will, or by the laws of descent and distribution, except that the
option may be transferred, in whole or in part, to the Optionee’s spouse and/or
the Optionee’s descendants, or to a trust created primarily for the benefit of
the Optionee, the Optionee’s spouse, and/or the Optionee’s descendants
(“Authorized Transferee”); provided that the Optionee satisfied such conditions
to the transfer as may be established from time to time by the Board. In no
event, shall any Authorized Transferee pay any consideration to the Optionee
with respect to the transfer and Authorized Transferee shall succeed to all of
the rights and benefits and be subject to all of the obligations, conditions,
and limitations applicable to the original Optionee, except that an Authorized
Transferee shall not have any right to further transfer the option. All such
rights, benefits, obligations, conditions, and limitations shall be determined
as if the original Optionee continued to hold the option whereby provisions of
the Plan dealing with the death of an Optionee will continue to refer to the
original Optionee regardless of whether the option has been transferred to an
Authorized Transferee. Any attempted sale, pledge, assignment, hypothecation, or
other transfer of this option contrary to the terms hereof, and any execution,
levy, attachment or similar process upon the option, whether by operation of law
or otherwise, shall be without any effect.

 

6. No Rights as Shareholder. No Optionee shall have any rights as a shareholder
with respect to any share of Stock subject to his or her option prior to the
date of issuance of a certificate evidencing ownership of such Stock, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date of the certificate, except as provided in Paragraph 8.

 

7. Withholding. Whenever the Company proposes or is required to issue or
transfer shares of Stock under the Plan, the Company shall have the right to
require the Optionee to remit to the Company an amount sufficient to satisfy any
federal, state, or local withholding tax liability prior to the delivery of any
certificate or certificates for such shares.

 

8. Effect of Change in Stock Subject to the Plan. The shares of Stock subject to
this option and the exercise price per share shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Stock subsequent
to the date hereof resulting from: (a) a subdivision or consolidation of shares
or any other capital adjustment; (b) the payment of a stock dividend; or (c)
other increase or decrease in such shares effected without receipt of
consideration by the Company. If the Company shall be the surviving corporation
in any merger or consolidation, this option shall pertain, apply, and relate to
the securities to which a holder of the number of shares of Stock subject to the
option would have been entitled after the merger or consolidation. Upon
dissolution or liquidation of the Company, or as of the effective date for a
merger or consolidation in which the Company is not the surviving corporation,
this option shall terminate.

 

2



--------------------------------------------------------------------------------

9. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail to the proper address. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company and Optionee shall be sent to the address for such party as set
forth in the heading of this Agreement. Anyone to whom a notice may be given
under this Agreement may designate a new address by written notice to that
effect.

 

10. Benefits of Agreement. This Agreement shall be binding upon and inure to the
benefit of the Company and the Optionee and their respective heirs, personal
representatives, successors, and assigns. This Agreement and the Plan shall be
the sole and exclusive sources of any and all rights which Optionee, his/her
heirs, personal representatives, or assigns may have in respect to any options
or Stock granted or issued hereunder, whether to Optionee or to any other
person.

 

11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the state of Michigan without regard to its
conflicts of law principles.

 

IN WITNESS WHEREOF, the Company and Optionee have caused this Agreement to be
executed as of the day, month, and year first above written.

 

X-RITE, INCORPORATED By         OPTIONEE:

 

3